Opinion
per Curiam,
The hearing court denied appellant’s petition under the Post Conviction Hearing Act, Act of Jan. 25, 1966, *531P.L. (1965) 1580, 19 P.S. §1180-1 et seq. (Supp. 1974-75), without either appointing counsel or conducting an evidentiary hearing, or giving petitioner leave to amend. This was error. Commonwealth v. Stull, 439 Pa. 20, 266 A.2d 477 (1970). The court below should appoint counsel to aid appellant in the preparation and prosecution of his petition.
Order reversed and the case remanded with a pro-cedendo.